UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 29, 2013 Comp Services, Inc. (Exact name of registrant as specified in itscharter) Nevada 333-174581 45-2972060 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1100 Pedras Road #B122 Turlock, CA 95382 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (626) 227-1453 414 S. Almansor St. Alhambra, CA 91801 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events We our corporate offices have been moved. Our new office address is: 1100 Pedras Road #B122 Turlock, CA 95382 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMP SERVICES, INC. /s/ Gabriel Mendez Gabriel Mendez Chief Executive Officer Date: July 9, 2013
